 

FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”),
made as of the 1st day of December, 2008, by and between CASCADE BANCORP, an
Oregon corporation (“Bancorp”), BANK OF THE CASCADES, an Oregon state banking
corporation (the “Bank”) (sometimes together referred to as the “Company”), and
MICHAEL J. DELVIN (“Delvin”).

 

RECITALS:

 

A.           Delvin is currently serving as Executive Vice President and Chief
Operating Officer of Bancorp and President and Chief Operating Officer of the
Bank.

 

B.           The Company desires to continue to employ and retain the unique
experience, abilities, and services of Delvin, and Delvin desires to continue to
be employed by the Company, subject to the terms and conditions of this
Agreement.

 

C.           The Bank and Delvin entered into that certain Change in Control
Agreement dated effective January 1, 2002 (the “Original Agreement”).

 

D.           The Company and Delvin desire to amend and restate in its entirety
the Original Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained in this Agreement, the parties hereby agree as follows:

 

1.          Term. This Agreement shall be for a period of one year from the date
hereof and shall automatically renew for additional one-year periods thereafter
unless either party gives notice of termination to the other party on or before
the expiration of the immediately preceding term.

 

2.          Compensation; Consultation.

 

a.           Except as set forth in Section 2.d. below, upon Delvin’s
termination of employment, following both a Change in Control and a Material
Adverse Change in Employment (provided the termination of employment occurs
within one (1) year prior to or eighteen (18) months following the Change in
Control), the Company shall provide severance compensation and benefits as
follows:

 

(1)         The Company shall pay Delvin an amount equal to two (2) times the
sum of Delvin’s men current base salary plus an amount equal to the product of
the average of each of the prior three years’ annual cash incentive as a percent
of the applicable year’s base salary and Delvin’s then current base salary. This
amount shall be calculated as follows: 2 x then current base salary plus 2 x
(the average of each of the prior three years’ annual cash incentive as a
percent of the applicable year’s base salary x then current base salary); and 

Page 1.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

(2)         The Company shall, at its sole expense, for a period of eighteen
(18) months following the date of termination provide Delvin with medical,
dental, disability and life insurance benefits equivalent to the benefit plans
and programs available to Delvin through the Company immediately prior to the
date of termination.

 

b.           Amounts payable pursuant to subsection (1) of Section 2.a. above
shall be paid in one lump sum within 90 days of the termination and, if Delvin
is a “specified employee” as such term is defined in Section 409(A) of the
Internal Revenue Code of 1986, as amended (“Code”), or any successor section
(“Code Section 409(A)”), shall bear interest at the prime rate as published in
the Wall Street Journal in effect from time to time, commencing on the date of
termination until such amounts shall be paid. Delvin may exercise no discretion
with respect to the timing of the payment within such 90 day period. Amounts
payable under this Section shall be the net of amounts required to be withheld
under applicable law and amounts requested to be withheld by Delvin.
Notwithstanding the foregoing, if the Company determines that Delvin is a
“specified employee” within the meaning of Code Section 409(A), and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any payment or
portion thereof until the earliest permissible date on which payments may
commence without triggering such additional taxation or penalty.

 

c.           If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Delvin to
incur any additional tax or interest under Code Section 409(A) or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with Delvin, reform such provision to comply with Code Section
409(A); provided that the Company agrees to make only such changes as are
necessary to bring such provisions into compliance with Code Section 409(A) and
to maintain, to the maximum extent practicable, the original intent and economic
benefit to Delvin of the applicable provision without violating the provisions
of Code Section 409(A).

 

d.           Upon Delvin’s termination for Cause or due to death or Disability,
or voluntary or involuntary termination under any circumstances other than those
described in Section 2.a., Delvin shall not be entitled to the compensation and
benefits described in this Section 2.

 

e.            Notwithstanding the above, if it is determined, in the opinion of
the Company’s independent accountants, in consultation, if necessary, with the
Company’s independent legal counsel, that any amount paid under this Agreement
due to a Change in Control, either separately or in conjunction with any other
payments, benefits and entitlements received by Delvin in respect of a Change in
Control under any other plan or agreement under which Delvin participates or to
which he is a party, would constitute an “Excess Parachute Payment” within the
meaning of Section 280G of the Code, and thereby be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then in such event the
Company shall pay to Delvin a “grossing-up” amount equal to the amount of such
Excise Tax. The amount will include all federal and state income taxes with
respect to the payment of the amount of such Excise Tax. Any additional Excise
Tax or other tax amounts that result from the Company providing this
“grossing-up” amount will be the responsibility of Delvin and will not be paid
by the Company. The highest marginal tax rate applicable to the individual at
the time of thepayment of such amounts will be used for purposes of determining
the federal and state income taxes with respect thereto. The Company shall
withhold from any amounts paid under this Agreement the amount of any Excise Tax
or other federal, state or local taxes then required to be withheld with respect
to the amount paid hereunder. Computations of the amount of any grossing-up
supplemental compensation paid under this subparagraph shall be conclusively
made by the Company’s independent accountants, in consultation, if necessary,
with the Company’s independent legal counsel. If, after Delvin receives any
gross-up payments or other amount pursuant to this Section 2.e, Delvin receives
any refund with respect to the Excise Tax, Delvin shall promptly pay the Company
the amount of such refund within ten (10) days of receipt by Delvin. 

Page 2.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

f.            In the event Delvin’s employment is terminated pursuant to Section
1, by written agreement of the parties, or by resignation of Delvin, then Delvin
shall provide up to 120 hours of consulting services to the Company within the
first ninety (90) days following such termination concerning matters associated
with the operation of the Company’s business. Delvin shall keep the Company
informed of his availability to perform the consulting services required under
this Agreement, which services shall be performed at such times and such places
as agreed to by the parties. Delvin shall be paid for the consulting services at
an hourly rate equal to his annual base salary at the time of termination
divided by 2080 for each hour worked.

 

3.          Definitions. For purposes of this Agreement, the following terms
have the definitions set forth below:

 

a.           “Change in Control” means the occurrence of any of the following
events:

 

(1)         Any Person acting individually or as a “group” for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) becomes the “beneficial owner” (as defined in Rule 13d(3) of the Exchange
Act), directly or indirectly, of securities of Bancorp representing fifty
percent (50%) or more of the total voting power represented by Bancorp’s then
outstanding voting securities;

 

(2)         The consummation of the sale, liquidation or disposition by Bancorp
of all or substantially all of Bancorp’s or the Bank’s assets;

 

(3)         The consummation of a share exchange, merger or consolidation of
Bancorp or the Bank with any other corporation, other than a share exchange,
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such share exchange, merger
or consolidation; or

 

(4)         A majority of the Board of Directors of Bancorp is removed from
office by a vote of Bancorp’s shareholders against the recommendation of the
then incumbent Board or a majority of the directors elected at any Annual or
Special Meeting of shareholders are not individuals nominated by Bancorp’s then
incumbent Board of Directors. 

Page 3.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

b.           “Material Adverse Change in Employment” means:

 

(1)         Without Delvin’s express written consent, which consent may be
withheld in Delvin’s sole discretion; (i) any reduction of duties materially
inconsistent with Delvin’s position immediately prior to a Change in Control; or
(ii) a change in Delvin’s reporting responsibilities as in effect immediately
prior to a Change in Control; or (iii) any removal of Delvin from or any failure
to reelect or reappoint Delvin to Delvin’s position immediately prior to a
Change in Control, except (a) in connection with Delvin’s termination for Cause
or due to death or Disability, or (b) upon Delvin’s retirement; or

 

(2)         A reduction in Delvin’s aggregate base salary or a reduction or
elimination of any compensation or benefit plan benefiting Delvin, winch
reduction or elimination does not generally apply to substantially all similarly
situated employees of the Company; or

 

(3)         The relocation of the office at which Delvin regularly performs
Delvin’s duties for the Company (“Delvin’s Office”) which relocation is more
than 30 miles outside the city limits of Bend, Oregon, and which relocation of
Delvin’s Office is not consented to by Delvin, which consent may be withheld in
Delvin’s sole discretion.

 

c.           “Person” means any individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, unincorporated organization,
joint-stock company or similar organization or group acting in concert, but does
not include any employee stock ownership plan or similar employee benefit plan
of the Company. A “Person” shall be deemed to be a beneficial owner as that term
is used in Rule 13d(3) under the Exchange Act.

 

d.           “Cause” means the occurrence of one or both of the following:
Delvin is convicted of criminal conduct or engages in conduct with respect to
the Company that is dishonest, fraudulent or materially detrimental to the
reputation, character or standing of the Company.

 

e.           “Disability” means that Delvin: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under the Company’s long term
disability plan covering employees of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of the long term disability plan covering employees of the Company
provided that the definition of “disability” applied under such plan complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the employee must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination. 

Page 4.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

4.          Notice. Unless otherwise provided herein, any notice, request,
certificate or instrument required or permitted under this Agreement shall be in
writing and shall be deemed “given” upon personal delivery to the party to be
notified or three business days after deposit with the United States Postal
Service, by registered or certified mail, addressed to the party to receive
notice at the address set forth above, postage prepaid. Either party may change
its address by notice to the other party given in the manner set forth in this
Section.

 

5.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties and contains all the agreements between them with respect to
the subject matter hereof. It also supersedes any and all other agreements or
contracts, either oral or written, between the parties with respect to the
subject matter hereof.

 

6.          Modification. Except as otherwise specifically provided, the terms
and conditions of this Agreement may be amended at any time by mutual agreement
of the parties, provided that before any amendment shall be valid or effective,
it shall be in writing and signed by an authorized representative of the Company
and Delvin.

 

7.          No Waiver. The failure of any party hereto exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations, shall not be a waiver by such party of its right to exercise
any such or other right, power or remedy or to demand compliance.

 

8.          Severability. In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, such paragraph or
provision shall be severed from this Agreement and the entire Agreement shall
not fail as a result, but shall otherwise remain in full force and effect.

 

9.          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
Delvin, his administrators, executors, legatees, and heirs. Delvin shall not
assign this Agreement.

 

10.         Dispute Resolution. The Company and Delvin agree that any dispute
between Delvin and the Company or its officers, directors, employees, or agents
in their individual or Company capacity relating to the interpretation,
enforcement or breach of this Agreement, shall be submitted to a mediator for
non-binding, confidential mediation. If the matter cannot be resolved with the
aid of the mediator, the Company and Delvin mutually agree to arbitration of the
dispute. The arbitration shall be in accordance with the then-current Employment
Dispute Resolution Rules of the American Arbitration Association (“AAA”) before
an arbitrator who is licensed to practice law in the State of Oregon. The
arbitration shall take place in or near Portland, Oregon. The prevailing party
in such arbitration, including any appeals thereon, shall be awarded reasonable
attorneys’ fees and costs, including expenses associated with the taking of
depositions and the hiring of expert witnesses. 

Page 5.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

The Company and Delvin agree that the procedures outlined in this provision are
the exclusive method of dispute resolution. 

 

11.         Applicable Law. This Agreement shall be construed and enforced under
and in accordance with the laws of the State of Oregon.

 

12.         Counterparts. This Agreement may be signed in two counterparts, each
of which shall be deemed an original and both of which shall together constitute
one agreement.

 

13.         Troubled Assets Relief Program Capital Purchase Program. Attached
hereto and incorporated herein is Exhibit A setting forth additional agreements
required pursuant to the terms of the Troubled Assets Relief Program Capital
Purchase Program, which if such additional agreements conflict with the other
terms set forth herein during the term of this Agreement or any renewal or
extension of this Agreement shall supersede the other terms of this Agreement.

 

[Signature page follows] 

Page 6.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative, and Delvin has hereunder set his name as of the
date of this Agreement. 

 

“Bank”   “Bancorp”       BANK OF THE CASCADES, an Oregon state banking
institution   CASCADE BANCORP, an Oregon corporation         By /s/ Peggy L.
Biss   By /s/ Patricia L. Moss Its EVP, CHRO   Its CEO       “Delvin”          
/s/ MICHAEL J. DELVIN     MICHAEL J. DELVIN    



Page 7.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

 

Exhibit A

 

WHEREAS, Bancorp has applied to participate in the Troubled Assets Relief
Program (“TARP”) Capital Purchase Program (“CPP”) established by the Emergency
Economic Stabilization Act of .2008;

 

WHEREAS, the CPP requires financial institutions from which the Department of
the Treasury (“Treasury”) is purchasing troubled assets through direct purchases
to meet appropriate standards for executive compensation; and

 

WHEREAS, the Company and Delvin agree to the following additional agreements to
comply with such requirements;

 

Now therefore, the following additional agreements are incorporated into the
First Amended and Restated Change in Control Agreement:

 

1.          The Company and Delvin agree that any bonus or incentive
compensation paid to Delvin during the period that the Treasury holds an equity
or debt position in the Company acquired under the CPP shall be subject to
recovery or “clawback” by the Company if such payments were based on materially
inaccurate financial statements and any other materially inaccurate performance
metric criteria.

 

2.          The Company and Delvin agree that any payment that is a “golden
parachute payment,” as such term in defined under 26 U.S.C. 280G, shall not be
paid to executive during the period that the Treasury holds and equity or debt
position acquired under the CPP. Notwithstanding the foregoing, this provision
shall continue to apply following an acquisition of the Company by an unrelated
acquirer in an acquisition in any form until after the first anniversary
following the acquisition.

 

3.          The Company and Delvin agree to further amend the Agreement or take
any additional action that is appropriate to comply with any restrictions or
limitations on compensation or other payments to Delvin required by any interim
or final rules adopted in connection with the implementation of the CPP.

 

4.          The provisions contained in this Exhibit A shall only become
effective upon participation by the Company in the CPP and if this Amendment
becomes effective it shall terminate when the Treasury no longer holds an equity
or debt position acquired under the CPP or as otherwise set forth in Section 2
of this Exhibit A. 



Page 8.          FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

